Pfeifer, J.,
dissenting.
{¶ 35} Marlene Leininger filed a complaint alleging a common-law claim for age discrimination because this court had stated that such a claim was available in Livingston v. Hillside Rehab. Hosp. (1997), 79 Ohio St.3d 249, 680 N.E.2d 1220. Granted, the majority’s opinion in Livingston was brief, but it was clear. It read in its entirety: “The judgment of the court of appeals is reversed, and the cause is remanded to the trial court on the authority of Kulch v. Structural Fibers, Inc. (1997), 78 Ohio St.3d 134, 677 N.E.2d 308.” The lower court in Livingston had held that in regard to an age-discrimination claim, “a plaintiff is * * * precluded from pursuing a common law tort claim in conjunction with a statutory claim already providing the employee with an adequate remedy.” Livingston v. Hillside Rehab. Hosp. (Jan. 24, 1997), 11th Dist. No. 95-T-5360, 1997 WL 51413, *2. That is the holding that was reversed by this court in Livingston, 79 Ohio St.3d 249, 680 N.E.2d 1220. Other courts have rightly interpreted this court’s decision in Livingston as recognizing a common-law claim for age discrimination in Ohio. Jones v. Goodyear Tire & Rubber Co., Summit App. No. 21724, 2004-Ohio-2821, 2004 WL 1197209, ¶ 22; Ferraro v. B.F. Goodrich Co., 149 Ohio App.3d 301, 2002-Ohio-4398, 777 N.E.2d 282, ¶ 51-52; White v. *320Honda of Am. Mfg., Inc. (S.D.Ohio 2002), 191 F.Supp.2d 933, 954; and Ziegler v. IBP Hog Market, Inc. (C.A.6, 2001), 249 F.3d 509, 519, fn. 10.
{¶ 36} Today, this court holds that because former R.C. 4101.17, the statute at issue in Livingston, is now R.C. 4112.14, the statutory remedies now available through R.C. 4112.99 are adequate, and so there is no common-law claim for age discrimination. I do not believe that the common law should be inextricably tied to the nuances and vagaries of Ohio’s statutory scheme. The common law has its own life.
{¶ 37} When this court recognizes a common-law cause of action for age discrimination, does that not establish the common law? Is our holding in Livingston no longer good law because R.C. 4107.17 later became R.C. 4112.14? Will Livingston become good law again if the General Assembly makes R.C. 4112.99 remedies unavailable to R.C. 4112.14 plaintiffs? Did the public policy behind a common-law action for age discrimination disappear because the General Assembly shifted the statute into a different statutory chapter?
{¶ 38} As this court held in Kulch v. Structural Fibers, Inc., 78 Ohio St.3d 134, 161, 677 N.E.2d 308:
{¶ 39} “The employment-at-will doctrine was judicially created, and it may be judicially abolished. Clearly, it is the responsibility of the Ohio judiciary to determine whether sufficiently clear public policy reasons exist to support a common-law exception to the doctrine of employment at will * * * and to set the parameters of those exceptions.”
{¶ 40} Public-policy exceptions to the employment-at-will doctrine need not be directly tied to specific statutes, but instead can find their support in statutory law, as well as in “other sources, such as the Constitutions of Ohio and the United States, administrative rules and regulations, and the common law.” Painter v. Graley (1994), 70 Ohio St.3d 377, 639 N.E.2d 51, paragraph three of the syllabus. The relevant inquiry is whether there has been an expression of public policy that may support a common-law exception to employment at will; the extent of available statutory remedies is not a primary concern. The role of the common law is not to fill in gaps left by statutory remedies, but to adjust the acceptable breadth of employment at will, a common-law creation. Kulch, 78 Ohio St.3d at 155, 677 N.E.2d 308. There is no reason that the statutory tail should wag the common-law dog in this area of the law.
{¶ 41} Concomitantly, the fact that the General Assembly or Congress establishes an exception to employment at will does not mean that a common-law cause of action tracing that statutory right necessarily arises. I created some confusion with my concurrence in judgment only in Wiles v. Medina Auto Parts, 96 Ohio St.3d 240, 2002-Ohio-3994, 773 N.E.2d 526. I concurred only in judgment due to my belief that a violation of the Family and Medical Leave Act did not rise to the *321level of great societal wrongs — such as discrimination based on race, sex, or age — that merit a common-law exception to employment at will. Further, when this court holds that a common-law exception to employment at will exists, that exception should apply to all employment, regardless of the size of the employer. Collins v. Rizkana (1995), 73 Ohio St.3d 65, 652 N.E.2d 653. I agreed with only the outcome of Wiles, and thus the analysis in the lead opinion in Wiles is not binding precedent. Accordingly, the statement in Wiles at ¶ 15 that “there is no need to recognize a common-law action for wrongful discharge if there already exists a statutory remedy that adequately protects society’s interests” is of no value to this case or any other.
Michael Terrence Conway & Co., and Michael Terrence Conway, for appellee.
Schottenstein, Zox & Dunn Co., L.P.A., Corey V. Crognale, and Kelly K. Curtis, for appellants.
Denlinger, Rosenthal & Greenberg Co., L.P.A., Daniel G. Rosenthal, Gary L. Greenberg, and Michael P. Majba, urging reversal for amicus curiae Ohio Management Lawyers Association.
Gittes & Schulte, Frederick M. Gittes, and Kathaleen B. Schulte, urging affirmance for amicus curiae AARP.
Gordillo & Gordillo, L.L.C., and Gregory A. Gordillo; Christina M. Royer; and Tate & Renner and Richard R. Renner, urging affirmance for amicus curiae the Ohio Employment Lawyers Association.
{¶ 42} In this particular case, a statute offering a clear expression of public policy against age discrimination supported this court’s holding in Livingston. Ohio still has multiple statutes expressing a societal statement against age discrimination. The fact that statutory law may have caught up with the common law as far as remedies are concerned does not mean that the common-law cause of action recognized by this court in Livingston disappears.